DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the wire ends" in line 5, Appropriate correction is required.
Claim 11 recites “an identical basic shape…” “an identical angular orientation…” there is a lack of objective meaningful reference to the claimed arrangement as to what the identical 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4, 5, 7, 9, 10 and 11 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamaoka (US 8264312) 
Claim 3 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hamaoka as applied to claim 1 (as indefinitely understood) above, and further in view of Emmerich (US 6588093) 

Hamaoka discloses regarding claim 1:  (see at least annotated figures 1 and 2 below); 

    PNG
    media_image1.png
    983
    669
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    877
    664
    media_image2.png
    Greyscale



Hamaoka discloses regarding claim 2:  The adjustable damping valve device according to claim 1, wherein the back iron is constructed as a planar disk (top surface of 70/72 is a planar disc.)  

Hamaoka discloses regarding claim 3:  The adjustable damping valve device according to claim 2, wherein the back iron is constructed as a [metal member] (iron Col 4 ln 3-5); but does not disclose: a stack of laminations. Emmerich teaches: forming a core of laminated sheet members (Col 1 lines 8-11, to reduce eddy currents and accordingly increase the switching speed, Col 1 lines 30-35).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize in lieu of merely a single solid core as taught in Hamaoka, a laminated core as taught in Emmerich for the purposes of reducing the eddy currents in the magnetic flux path and thus increase the armature reciprocation speed of Hamaoka. 
 
Hamaoka discloses regarding claim 4:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a toroidal support surface (surface 42 is toroidal, and the top edge of the bobbin at 1010 and the o-ring also form toroidal supports surfaces) for the back iron (i.e. the bottom surface thereof.)  

Hamaoka discloses regarding claim 5:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a centering profile (1012 of the coil carrier that is the resin extension for the coil wires acts to maintain the central location…) for the back iron (70.)  

Hamaoka discloses regarding claim 7:  The adjustable damping valve device according to claim 4, wherein the coil carrier comprises a guide (at 1016) for the power supply line extending from the toroidal support surface as a radially extending land (1016 is a radially extending surface or land that also protrudes away axially from the support surface 1010.)  

Hamaoka discloses regarding claim 9:  The adjustable damping valve device according to claim 7, wherein the guide comprises an axial end stop for the power supply line (under a BRI, the power supply lines provide for a 90 degree turn from the axial aligned coil to the radial terminal outlet.)  

Hamaoka discloses regarding claim 10:  The adjustable damping valve device according to claim 5, wherein the centering profile for the back iron is formed at the guide for the power supply line (as seen the power supply guide body acts as the centering profile as discussed.)  

Hamaoka discloses regarding claim 11:  The adjustable damping valve device according to claim 5, additionally comprising a centering profile (31 is a profile of sorts that acts to provide for an axial stop and centering guide profile for the stator armature guide 22) for an armature guide and wherein the centering profile for the back iron and the centering profile for the armature guide have an identical basic shape and an identical angular orientation (i.e. as far as it may be understood, the identical basic shape is the inner cylindrical surface of each, and the identical angular orientation is that both are coaxial and share at least a certain angular radian distance from the central axis.) 

In the alternative, Claim(s) 1, 4-11 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murao (US 7472883) 

Murao discloses regarding claim 1:  (see at least annotated figures 1B and 2 below)

    PNG
    media_image3.png
    619
    794
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    731
    867
    media_image4.png
    Greyscale
An adjustable damping valve device (the terminology “adjustable damping” considered recitations of intended use as they do not add any meaningful limitation to the body of the claimed apparatus under MPEP 2114, and taking a broad reasonable interpretation (BRI) of the claimed phrase, Murao, 1 teaches the use of the solenoid as an oil valve actuator that is adjustable via the current coil control, Col 2 ln 63-Col 3 ln 14) comprising: a coil carrier (bobbin 21) comprising an inner sleeve (at 21a) and an outlet area having a width (the width at 2002, where the wires 20a extend out along location 2004 of the terminal, and see figure 2); a magnetic coil (16) wound on the inner sleeve and having two wire ends (20a as discussed to complete the circuit); a back iron (23b) having a passage (passage at 35 defined by the sidewalls thereof) for a 

Murao discloses regarding claim 4:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a toroidal support surface (surface 34 Fig 1A is toroidal, and the top edge forms a support surface) for the back iron (i.e. the bottom surface thereof.)  

Murao discloses regarding claim 5:  The adjustable damping valve device according to claim 1, wherein the coil carrier comprises a centering profile (at 2010/2008 of the coil carrier that is part of the resin extension for the coil wires acts to maintain the central location…) for the back iron (23b, the back iron abutting the profile axially and cylindrically after formation.)  

Murao discloses regarding claim 6:  The adjustable damping valve device according to claim 4, wherein the back iron comprises at least two locating holes (31) in direction of the magnetic coil (i.e. the axial direction), wherein the coil carrier is produced from a plastic (PBT thermoplastic polymer resin Col 4 ln 48) and a retaining connection to the locating holes is closed during the process of producing the coil carrier (i.e. Col 6 ln 40-50 where the resin flows into the holes to fix the parts together during such a production.)  

Murao discloses regarding claim 7:  The adjustable damping valve device according to claim 4, wherein the coil carrier comprises a guide (at 2010) for the power supply line extending from the toroidal support surface (34) as a radially extending land (2010 is a radially extending body with outer surface, the body or land also protrudes away axially from the support surface 34.)  

Murao discloses regarding claim 8:  The adjustable damping valve device according to claim 1, wherein the inner sleeve of the coil carrier comprises a centering profile (at 2008 where the portion 2008 is fitted to receive the portion of 23a thereat, so as to maintain a cylindrically centered position, along with the fixing portions 32) for an armature guide (23a) inside the inner sleeve (21a.)  

Murao discloses regarding claim 9:  The adjustable damping valve device according to claim 7, wherein the guide comprises an axial end stop for the power supply line (under a BRI, the power supply lines provide for a near 90 degree turn from the coiled wire to the terminal outlet.)  

Murao discloses regarding claim 10:  The adjustable damping valve device according to claim 5, wherein the centering profile for the back iron is formed at the guide for the power supply line (as seen the power supply guide body 2010 acts as the centering profile as discussed.)  

Murao discloses regarding claim 11:  The adjustable damping valve device according to claim 5, additionally comprising a centering profile (2012 is a profile of sorts that acts to provide for an axial stop and centering guide profile for the stator armature guide 23a) for an armature guide and wherein the centering profile for the back iron (at 2008 of 2012) and the centering profile for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753